DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on June 22nd, 2020, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 62/744,196.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26th, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on April 23rd, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on October 21st, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on September 27th, 2019.  These drawings are considered acceptable by Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1.	Claim(s) 2-14, 16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite as it is not clear if the newly defined “the neck” is one and the same as the previously defined “an elongated neck” (as recited originally in previous claim 1) or a new and distinct “neck”.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “the neck” of dependent claim 2 is intended to actually recite -- the elongated neck --.

Claim 5 is indefinite as it is not clear if the newly defined “the neck” is one and the same as the previously defined “an elongated neck” (as recited originally in previous claim 1) or a new and distinct “neck”.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “the neck” of dependent claim 5 is intended to actually recite -- the elongated neck --.
Claim 16 is indefinite as it is not clear if the newly defined “the neck” is one and the same as the previously defined “an elongated neck” (as recited originally in previous claim 1) or a new and distinct “neck”.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “the neck” of dependent claim 16 is intended to actually recite -- the elongated neck --.
Claim 18 is indefinite as it is not clear if the newly defined “the neck” is one and the same as the previously defined “an elongated neck” (as recited originally in previous claim 1) or a new and distinct “neck”.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the 
Claim(s) 3-14, 19-20 are rejected at least for their dependency on Claim(s) 2, 5, 18.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-6, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dürkopp (U.S. Pub. No. 2015/0158415 A1) as cited by Applicant(s).
Regarding Claim 1, Dürkopp teaches an adjuster gear screw (3, “an oblong adjustment screw,” ¶ [0018]-¶ [0020]; see at least Figs. 1-4) comprising: an adjuster shaft (4, “a thread”) having a threaded portion (threaded region of 4) and a shaft end (5, “front end”); a gear head (9, “rear end”) having a plurality of radial protrusions (18, “external profiling,” ¶ [0023]) spaced by a plurality of radial indents (indents formed between respective 18), and a flange (, flange or rim that protrudes, as denoted in below taken from Dürkopp) having a flange front surface (front surface of ); an elongated neck (7) interconnecting the adjuster shaft (4) and the gear head (9); and a gear (25, “a miter gear,” ¶ [0030]) having a gear rear surface (gear rear surface of 25), a plurality of teeth (, fingers of 25 directly above drive element 11) positioned along an outer circumference (of gear), and a plurality of fingers (respective fingers therebetween recess, 20) and a plurality of notches (17, “an internal profile,” ¶ [0023]) extending along an inner circumference; wherein the gear (25) is axially secured to the gear head (9) in a first longitudinal direction via abutment of the gear rear surface with the flange front surface (front surface of ), and in a second longitudinal direction via engagement of the plurality of fingers () with the plurality of indents (of 18), and wherein the gear (25) is rotationally secured to the gear head (9) via abutment of the plurality of radial protrusions (18) with the plurality of notches (17 [Wingdings font/0xE0] “an internal profile 17 at the inside, which in the assembled position engages an external profiling 18,” ¶ [0023]).  

[AltContent: arrow][AltContent: textbox (, claimed “flange” )][AltContent: textbox (Fig. 2 Dürkopp)]
    PNG
    media_image1.png
    1353
    1996
    media_image1.png
    Greyscale

Regarding Claim 2, Dürkopp teaches the adjuster gear screw of claim 1, wherein the gear head (9), the adjuster shaft (of 4), and the neck (7) are integrally formed as a single component (as clearly depicted in Fig. 2) and the gear (25) is formed as a separate component selectably securable to the gear head (9).  
Regarding Claim 3, Dürkopp teaches the adjuster gear screw of claim 2, wherein the neck (7) includes at least two opposed neck retention tabs (protruding portions 7 that are opposed to one another on opposite sides thereof).  
Regarding Claim 4, Dürkopp teaches the adjuster gear screw of claim 3, wherein the shaft end (5) includes a plurality of retention arms (arms protruding via 5, as clearly depicted in 2).  
Regarding Claim 5, Dürkopp teaches the adjuster gear screw of claim 1, wherein the neck (7) includes a shank portion (6) with a cavity (cavity of 7) therein, and the gear , region above flange, , that which orthogonally crosses the cavity of 7) that interfaces with the cavity.  
Regarding Claim 6, Dürkopp teaches the adjuster gear screw of claim 5, wherein the nose () includes a plurality of prongs (via form of threads) on a nose end configured for engagement with a mating end wall portion in the cavity (cavity of 7).  
Regarding Claim 15, Dürkopp teaches a lamp assembly comprising: a lamp housing (2’, “housing wall,” ¶ [0018]; see at least Figs. 1-4); a reflector (“reflector allocated to said light source being arranged inside the housing,” ¶ [0018]) positioned within the lamp housing (2’) on at least one pivotable connector (“The light module 2 is supported pivotally in the housing,” ¶ [0018]); a lamp (2, “light module” and/or “the headlight,”) positioned on the reflector within the lamp housing (2’); and an adjuster gear screw (3, “an oblong adjustment screw,” ¶ [0018]-¶ [0020]) coupled to the lamp housing (2’) and operably engaged to the reflector such that rotation of the gear screw pivots the reflector (due to the pivoting of the housing 2’); wherein the adjuster gear screw (3) comprises: an adjuster shaft (4, “a thread”) having a threaded portion (threaded region of 4) and a shaft end (5, “front end”); a gear head (9, “rear end”) having a plurality of radial protrusions (18, “external profiling,” ¶ [0023]) spaced by a plurality of radial indents (indents formed between respective 18), and a flange (, flange or rim that protrudes, as denoted in Figure 2 above taken from Dürkopp) having a flange front surface (front surface of ); an elongated neck (7) interconnecting the adjuster shaft (4) and the gear head (9); and a gear (25, “a miter gear,” ¶ [0030]) having a gear rear surface (gear rear surface of 25), a plurality of teeth (, fingers of 25 directly above drive element 11) positioned along an outer circumference (of gear), and a plurality of fingers ), and in a second longitudinal direction via engagement of the plurality of fingers () with the plurality of indents (of 18), and wherein the gear (25) is rotationally secured to the gear head (9) via abutment of the plurality of radial protrusions (18) with the plurality of notches (17 [Wingdings font/0xE0] “an internal profile 17 at the inside, which in the assembled position engages an external profiling 18,” ¶ [0023]).  
Regarding Claim 16, Dürkopp teaches the lamp assembly of claim 15, wherein the gear head (9), the adjuster shaft (of 4), and the neck (7) are integrally formed as a single component (as clearly depicted in Fig. 2) and the gear (25) is formed as a separate component securable to the gear head (9).  
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

A.	Claim(s) 7-14 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:

However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the adjuster gear screw comprising the various elements as claimed above in combination with the specific limitation of the gear head including a clutch portion having a plurality of clutch members and a clutch slot as set forth in Claim 7.  
Claim(s) 8-14 are allowable because of their dependency status from Claim 7.
B.	Claim(s) 17-20 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is an examiner's statement of reasons for allowance:

However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the lamp comprising the various elements as claimed above in combination with the specific limitation of the gear head including a nose having a clutch portion that includes a plurality of externally threaded clutch members and a clutch slot, wherein the nose further includes an end plug having a plug end surface and a plug abutment wall, and wherein the end plug extends from the clutch portion via a collar as set forth in Claim 17.  

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 2005/0145050 A1 to Fladhammer.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly





/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875